Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between Counsel for Plaintiff and the Assistant Attorney General, Attorney for the United States, subject to the approval of the Court:
1. That the merchandise subject to the present appeal for reappraisement consists of short radius ells and 90° long radius standard ells (unfinished, seamless welding fittings, Masted) manufactured in Italy and imported by Plaintiff herein.
2. That the short radius ells were erroneously appraised as 90° long radius ells at invoice price less 70 per cent, less 10 per cent, plus 10% per cent, less 0.35 per cent, less Ocean freight, packed.
3. That at the time of exportation, such or similar merchandise was freely offered for sale for export to the United States in accordance with See. 402(b) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, at invoice price less 70 per cent, less 10 per cent, plus 7% per cent, less 0.85 per cent, less Ocean freight, packed.
4. That as to all other merchandise covered by the invoices pertaining to the present appeal for reappraisement Plaintiff hereby abandons its appeal, and that the present appeal for reappraisement is deemed submitted upon the foregoing stipulation.
On the agreed facts, I find that the proper basis for appraisement of the short radius ells included on the invoice covered by the entry involved herein is statutory export value and hold that such value for the said merchandise is the invoice price, less 70 per centum, less 10 per centum, plus 7% per centum, less 0.35 per centum, less ocean freight, packed.
As to all other merchandise included in the shipment under consideration, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.